Name: Decision of the EEA Joint Committee No 54/98 of 3 June 1998 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  research and intellectual property
 Date Published: 1999-02-04

 4.2.1999 EN Official Journal of the European Communities L 30/57 DECISION OF THE EEA JOINT COMMITTEE No 54/98 of 3 June 1998 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 10/94 (1); Whereas Decision No 616/96/EC of the European Parliament and of the Council of 25 March 1996 adapting Decision No 1110/94/EC concerning the fourth framework programme of the European Community activities in the field of research and technological development and demonstration (1994 to 1998) following the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (2) and Decision No 2535/97/EC of the European Parliament and of the Council of 1 December 1997 adapting for the second time Decision No 1110/94/EC concerning the fourth framework programme of the European Community activities in the field of research and technological development and demonstration (1994 to 1998) (3) are to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 In Protocol 31 to the Agreement, the following shall be added in Article 1(5) in the second indent: , as amended by:  396 D 0616: Decision No 616/96/EC of the European Parliament and of the Council of 25 March 1996 (OJ L 86, 4.4.1996, p. 69),  397 D 2535: Decision No 2535/97/EC of the European Parliament and of the Council of 1 December 1997 (OJ L 347, 18.12.1997, p. 1). Article 2 This Decision shall enter into force on 4 June 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 3 June 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 253, 29. 9. 1994, p. 32. (2) OJ L 86, 4. 4. 1996, p. 69. (3) OJ L 347, 18. 12. 1997, p. 1.